                                                                                  8/8/2019



                  IN THE UNITED ST ATES DISTRICT COURT

                      FOR THE DISTRICT OF MONTANA

                                 BUTTE DIVISION

 IRONSHORE SPECIAL TY
 INSURANCE COMPANY,
                                                  No. CV 19-18-BU-SEH
                            Plaintiff,

 vs.                                              ORDER

 MIDWEST FAMILY MUTUAL
 INSURANCE COMPANY,

                           Defendant.


       On August 8, 2019, at 2:50 p.m., Plaintiff filed a Rule 41 (a) Notice of

Dismissal Without Prejudice and a motion to vacate the hearing set for August 9,
       1
2019. On the same date, the Court held a conference with counsel for both parties.

Upon stipulation of the parties and in accordance with Rule 4l(a), Fed. R. Civ. P.,




       'Doc. 4.
    ORDERED:

    The case is DISMISSED. The hearing set for August 9, 2019, is

VACATED.

    DATED this ___!l!!aay of August, 2019.



                                        ~&HU=1
                                       /SME.HADDoN
                                        United States District Judge
